Exhibit 10.22
 
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT



This Confidentiality and Non-Competition Agreement (this “Agreement”) is entered
into as of January 1, 2008, by and between Verso Paper Holdings LLC, a Delaware
limited liability company (“Verso Paper”), and Ricardo Moncada (“Employee”), to
allow Employee to have access to certain valuable competitive information and
business relationships of Verso Paper while also providing protection for such
information and relationships.


WHEREAS, Verso Paper is willing to employ Employee in the position of Vice
President – Human Resources, and Employee is willing to accept such employment
upon the terms and conditions set forth herein; and,


WHEREAS, Verso Paper is willing to provide Employee with certain benefits, as
set forth herein, even after the employment relationship with Employee has ended
in order to protect its valuable competitive information and business
relationships; and


WHEREAS, after having ample opportunity to discuss, negotiate, and revise as
necessary, the parties are willing to enter into this Agreement;


NOW, THEREFORE, the parties hereto agree as follows:


1.           Definitions.  As used in this Agreement, the terms:


(a)           “Protected Information” shall mean all information, documents or
materials, owned, developed or possessed by Verso Paper or any employee while in
the employ of Verso Paper, whether in tangible or intangible form, which (i)
Verso Paper takes reasonable measures to maintain in secrecy, and (ii) pertains
in any manner to Verso Paper’s business, including but not limited to Research
and Development (as defined below); customers or prospective customers, targeted
national accounts, or strategies or data for identifying and satisfying their
needs; present or prospective business relationships; present, short term, or
long term strategic plans; acquisition candidates; plans for corporate
restructuring; products under consideration or development; cost, margin or
profit information; data from which any of the foregoing types of information
could be derived; human resources (including compensation information and
internal evaluations of the performance, capability and potential of Verso Paper
employees); business methods, data bases and computer programs.  The fact that
individual elements of the information that constitutes Protected Information
may be generally known does not prevent an integrated compilation of
information, whether or not reduced to writing, from being Protected Information
if that integrated whole is not generally known.


(b)           “Research and Development” shall include, but not be limited to
(i) all short term and long term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso Paper operating divisions;
(ii) information relating to manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendaring processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture paper products; recycling of other paper or
pulp products; energy conservation; computer software and application of
computer controls to manufacturing and quality control operations and to
inventory control; radio frequency identification and its use in paper and
packaging products; and product process improvement development or evaluation;
and (iii) information about methods, techniques, products equipment, and
processes which Verso Paper has learned do not work or do not provide beneficial
results (“negative know-how”) as well as those which do work which provide
beneficial results.
 
 
1

--------------------------------------------------------------------------------

 
 
 (c)           “Unauthorized” shall mean (i) in contravention of Verso Paper’s
policies or procedures; (ii) otherwise inconsistent with Verso Paper’s measures
to protect its interests in the Protected Information; (iii) in contravention of
any lawful instruction or directive, either written or oral, of an Verso Paper
employee empowered to issue such instruction or directive; (iv) in contravention
of any duty existing under law or contract; or (v) to the detriment of Verso
Paper.


2.           Confidentiality.


(a)           Employee acknowledges and agrees that by reason of employment with
Verso Paper as a senior level executive in the position of Vice President –
Human Resources, Employee has been and will be entrusted with Protected
Information and may develop Protected Information, that such information is
valuable and useful to Verso Paper, that it would also be valuable and useful to
competitors and others who do not know it and that such information constitutes
confidential and proprietary trade secrets of Verso Paper.  While an employee or
consultant of Verso Paper, or at any time thereafter, regardless of the reasons
for leaving Verso Paper, Employee agrees not to use or disclose, directly or
indirectly, any Protected Information in an Unauthorized manner or for any
Unauthorized purpose unless such information shall have become generally known
in the relevant industry or independently developed with no assistance from
Employee.  Further, promptly upon termination, for any reason, of Employee’s
employment with Verso Paper or upon the request of Verso Paper Employee agrees
to deliver to Verso Paper all property and materials and copies thereof within
Employee’s possession or control which belong to Verso Paper or which contain
Protected Information and to permanently delete upon Verso Paper’s request all
Protected Information from any computers or other electronic storage media
Employee owns or uses.


(b)           While an employee of Verso Paper and after termination of
Employee’s employment with Verso Paper for any reason, Employee agrees not to
take any actions which would constitute or facilitate the Unauthorized use or
disclosure of Protected Information, including transmitting or posting such
Protected Information on the internet, anonymously or otherwise.  Employee
further agrees to take all reasonable measures to prevent the Unauthorized use
and disclosure of Protected Information and to prevent Unauthorized persons or
entities from obtaining or using Protected Information.


(c)           If Employee becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, investigation, demand, order or
similar process) to disclose any Protected Information, then before any such
disclosure may be made, Employee shall immediately notify Verso Paper thereof
and, at Verso Paper’s expense, shall consult with Verso Paper on the
advisability of taking steps to resist or narrow such request and cooperate with
Verso Paper in any attempt to obtain a protective order or other appropriate
remedy or assurance that the Protected Information will be afforded confidential
treatment.  If such protective order or other appropriate remedy is not
obtained, Employee shall furnish only that portion of the Protected Information
that it is advised by legal counsel is legally required to be furnished.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Non-Competition.


(a)           Employee acknowledges and agrees that the business of Verso Paper
and its customers is worldwide in scope, Verso Paper’s competitors and customers
are located throughout the world, and Verso Paper’s strategic planning and
Research and Development activities have application throughout the world and
are for the benefit of customers and Verso Paper’s business throughout the
world, and therefore, the restrictions on Employee’s competition after
employment as described below apply to anywhere in the world in which Verso
Paper or its subsidiaries are doing business.  Employee acknowledges that any
such competition within that geographical scope will irreparably injure Verso
Paper.  Employee acknowledges and agrees that, for that reason, the prohibitions
on competition described below are reasonably tailored to protect Verso Paper.


(b)           While an employee or consultant of Verso Paper, Employee agrees
not to compete in any manner, either directly or indirectly and whether for
compensation or otherwise, with Verso Paper or to assist any other person or
entity to compete with Verso Paper in the business of coated and supercalendared
paper products or the operation of coated and supercalendared paper mills
anywhere in the world.


(c)           After the termination of Employee’s employment with Verso Paper
for any reason, Employee agrees that for a period of twelve (12) months (the
“Non-Compete Period”) following such termination Employee will not compete with
Verso Paper anywhere in the world in which Verso Paper or its subsidiaries are
doing business:


(i)           by producing, developing, selling or marketing, or assisting
others to produce, develop, sell or market in the business of coated and
supercalendared paper products or the operation of coated and supercalendared
paper mills;


(ii)           by engaging in any sales, marketing, Research and Development or
managerial duties (including, without limitation, financial, human resources,
strategic planning, or operation duties) for, whether as an employee,
consultant, or otherwise, any entity which produces, develops, sells or markets
in the business of coated and supercalendared paper products or the operation of
coated and supercalendared paper mills;


(iii)           by owning, managing, operating, controlling or consulting for
any entity which produces, develops, sells or markets in the business of coated
and supercalendared paper products or the operation of coated and
supercalendared paper mills, provided that this Section 3(c)(iii) shall not
prohibit Employee from being a passive owner of not more than two percent (2%)
of the outstanding stock of any class of a corporation that is publicly traded,
so long as Employee has no active participation in the business of such
corporation; or


(iv)           by soliciting the business of any actual or active prospective
customers, or targeted national accounts of Verso Paper for any product, process
or service which is competitive with the products, processes, or services of
Verso Paper, namely any products, processes or services of the business of
coated and supercalendared paper products or the operation of coated and
supercalendared paper mills, whether existing or contemplated for the future, on
which Employee has worked, or concerning which Employee has in any manner
acquired knowledge or Protected Information about, during the twenty four (24)
months preceding termination of Employee’s employment.


It shall not be a violation of this provision for Employee to accept employment
with a non-competitive division or business unit of a multi-divisional company
some of whose divisions or business units are competitors of Verso Paper, so
long as Employee does not engage in, oversee, provide input or information
regarding, or participate in any manner in the activities described in this
paragraph as they relate to the division or business unit which is a competitor
of Verso Paper.  Employee shall not assist others in engaging in activities
which Employee is not permitted to take.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Non-Solicitation/Non-Hire.  During the term of Employee’s
employment at Verso Paper and for twelve (12) months following the termination,
for any reason, of employment, Employee agrees that Employee will not, either on
Employee’s own behalf or on behalf of any other person or entity, directly or
indirectly, hire, solicit, retain or encourage to leave the employ of Verso
Paper (or assist any other person or entity in hiring, soliciting, retaining or
encouraging) any person who is then or was within six (6) months of the date of
such hiring an employee of Verso Paper.


5.           Tolling Period of Restrictions.  Employee agrees that the periods
of non-competition and non-solicitation/non-hire set forth in Sections 3 and 4,
respectively, shall be extended by the period of violation if Employee is found
to be in violation of those provisions.


6.           Post-Termination Payments and Benefits.  Upon the termination of
Employee’s employment with Verso Paper for any reason, in consideration of
Employee’s compliance with all his obligations under this Agreement (including,
without limitation, his obligations under Sections 2, 3(c) and 4), and provided
that Employee complies with all such obligations, Verso Paper shall provide
post-termination payments and benefits to Employee as follows:


(a)           During the Non-Compete Period, if Employee is unable, despite
diligent search, to obtain employment consistent with Employee’s experience and
education, Employee shall so notify Verso Paper in writing, describing in
reasonable detail the efforts Employee has made to secure such employment that
does not conflict with Employee’s non-compete obligations.  Upon receipt and
reasonable verification of the information contained in such notice, Verso Paper
shall make monthly payments to Employee in an amount equal to Employee’s monthly
base salary in effect in the month immediately preceding the termination of his
employment, less applicable tax and other withholdings, for each month (or
prorated for periods less than a month) of such unemployment during the
Non-Compete Period.  Before the close of each month for which Employee seeks
such payment, Employee shall advise Verso Paper in writing of Employee’s efforts
to obtain non-competitive employment and shall certify that although Employee
diligently sought such employment, Employee was unable to obtain it.


(b)           Verso Paper shall pay to Employee an amount equal to the sum of
the incentive awards, if any, payable to Employee under the Verso Paper
Incentive Plan (the “Incentive Plan”) for (i) the year immediately preceding the
year in which termination of employment occurred, to the extent not previously
paid to Employee, and (ii) the year in which such termination occurred, prorated
for the period of the year in which Employee was employed by Verso Paper, in
each case less applicable tax and other withholdings (collectively, the
“Incentive Payment”).  The determination of the Incentive Payment shall be made
by Verso Paper, in its sole and absolute discretion, and, with respect to the
year in which termination occurred, shall be based on (i) Employee’s monthly
base salary in effect in the month immediately preceding the termination of his
employment and (ii) the assumptions relative to the Incentive Plan that
(A) Employee was employed by Verso Paper during the entire year and is otherwise
eligible and qualified to receive the Incentive Payment, (B) Employee’s monthly
base salary remained in effect and was not changed during the remainder of the
year, and (C) Employee achieved all of his individual performance measures, if
any, during the year.  Verso Paper shall make the Incentive Payment to Employee
at the same time that it makes other incentive payments under the Incentive Plan
to the employees of Verso Paper.


(c)           Verso Paper shall (i) continue Employee’s coverage of the
employment-related benefits described in Exhibit A for up to twenty-four (24)
months following Employee’s termination of employment with Verso Paper, in
accordance with and subject to the terms and conditions set forth in the
attached Exhibit A, and (ii) contribute on Employee’s behalf an amount equal to
his Lost Retirement Benefits (as defined below) to the Verso Paper Deferred
Compensation Plan.  As used in this Agreement, the term “Lost Retirement
Benefits” shall mean the projected value of employer contributions under the
Verso Paper Retirement Savings Plan, the Verso Paper Deferred Compensation Plan,
and the Verso Paper Supplemental Salaried Retirement Savings Plan (collectively,
the “Plans”) that Employee would have received had he remained actively employed
with Verso Paper during the twenty-four (24) months following Employee’s
termination of employment with Verso Paper.  The determination of the Lost
Retirement Benefits shall be made by Verso Paper, in its sole and absolute
discretion, and shall be based on (i) Employee’s monthly base salary in effect
in the month immediately preceding the termination of his employment and (ii)
the assumption that Employee’s salary deferrals during such twenty-four (24)
month period are in such amounts as would produce the maximum possible matching
contribution by Verso Paper under the Plans.  Verso Paper shall contribute on
Employee’s behalf the value of his Lost Retirement Benefits to the Verso Paper
Deferred Compensation Plan in a lump sum payment as soon as reasonably
practicable after the determination of the Lost Retirement Benefits is made.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Duty to Show Agreement to Prospective Employer.  During Employee’s
employment with Verso Paper and for twelve (12) months thereafter, Employee
shall, prior to accepting other employment, provide a copy of this Agreement to
any recruiter who assists Employee in locating employment other than with Verso
Paper and to any prospective employer with which Employee discusses potential
employment.


8.           Representations, Warranties and Acknowledgements.  In addition to
the representations, warranties and obligations set forth throughout this
Agreement, Employee acknowledges that (a) Protected Information is commercially
and competitively valuable to Verso Paper and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to Verso
Paper; (c) by this Agreement, Verso Paper is taking reasonable steps to protect
its legitimate interests in its Protected Information; (d) Employee has
developed, or will develop legally unique relationships with customers of Verso
Paper; and (e) nothing herein shall prohibit Verso Paper from pursuing any
remedies whether in law or equity, available to Verso Paper for breach or
threatened breach of this Agreement.  Employee further acknowledges and agrees
that as a senior executive of Verso Paper Employee performs unique and valuable
services to Verso Paper of an intellectual character and that Employee’s
services will be difficult for Verso Paper to replace.  Employee further
acknowledges and agrees that Verso Paper is providing Employee with significant
consideration in this Agreement for entering into the Agreement and that Verso
Paper’s remedies for any breach of this Agreement are in addition to and not in
place of any other remedies Verso Paper may have at law or equity or under any
other agreements.


9.           Section 409A of the Code.  The parties hereto acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Internal Revenue Code of 1986, as amended, and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof (“Section 409A”).  Notwithstanding any provision of
this Agreement to the contrary, in the event that Verso Paper determines that
any amounts payable hereunder will be immediately taxable to Employee under
Section 409A, Verso Paper and Employee shall cooperate in good faith to (a)
adopt such amendments to  this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that they
mutually determine to be necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, to preserve the economic
benefits of this Agreement, and to avoid less favorable accounting or tax
consequences for Verso Paper and/or (b) take such other actions as mutually
determined to be necessary or appropriate to exempt any amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder.  In addition, and
notwithstanding any provision of this Agreement to the contrary, to the extent
subject to Section 409A, payment to a “specified employee” as defined in Section
409A(2)(B)(i) shall not be made before the date which is six (6) months after
the date of termination of employment.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           General.


(a)           Employee acknowledges and agrees that the parties have attempted
to limit Employee’s right to compete only to the extent necessary to protect
Verso Paper from unfair competition and protect the legitimate interests of
Verso Paper.  If any provision or clause of this Agreement or portion thereof
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion.  It is the intention of the parties and Employee agrees, that
if any court construes any provision or clause of this Agreement or any portion
thereof to be illegal, void or unenforceable because of the duration of such
provision or the area or matter covered thereby, such court shall reduce the
duration, area or matter of such provision and in its reduced form, such
provision shall then be enforceable and shall be enforced.


(b)           Employee acknowledges that neither this Agreement nor any
provision hereof can be modified, abrogated or waived except in a written
document signed by the Vice President of Human Resource or the President and
Chief Executive Officer of Verso Paper, or in the event of the absence of either
of these executives or the vacancy of either of these positions, such other
officer of Verso Paper as Verso Paper’s Board of Directors shall designate in
writing.


(c)           This Agreement shall be governed by and in accordance with the
laws and public policies of the State of Delaware.


(d)           Employee hereby consents to the jurisdiction of and agrees that
any claim arising out of or relating to this Agreement may be brought in the
courts of the State of Delaware.


(e)           This Agreement and any rights thereunder may be assigned by Verso
Paper and if so assigned shall operate to protect the Protected Information and
relationships of Verso Paper as well as such information and relationships of
the assignee.


(f)           Should either party to this Agreement breach any of the terms of
this Agreement, that party shall pay to the non-defaulting party all of the
non-defaulting party’s costs and expenses, including attorney’s and experts’
fees in enforcing the provisions of the Agreement as to which a breach is found.


(g)           Employee agrees that Verso Paper’s determination not to enforce
this or similar agreements as to specific violations shall not operate as a
waiver or release of Employee’s obligations under this Agreement.


(h)           Employee understands that Employee owes fiduciary and common law
duties to Verso Paper in addition to the covenants set forth above prohibiting
the misuse or disclosure of trade secrets or confidential information and the
unlawful interference with Verso Paper’s business and customer relationships.


(i)           Employee acknowledges and agrees that Verso Paper has advised
Employee that Employee may consult with an independent attorney before signing
this Agreement.


(j)           This Agreement sets forth the entire agreement of the parties, and
fully supersedes any and all prior agreements or understandings between the
parties pertaining to the subject matter hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the date first set forth above.

 

 
VERSO PAPER HOLDINGS LLC
               
 
By:
/s/ Michael A. Jackson        Michael A. Jackson       President and Chief
Executive Officer          

 
 
/s/ Ricardo Moncada     Ricardo Moncada        

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EMPLOYMENT-RELATED BENEFITS



Benefits:


· 
Coverage under Verso Paper Medical and Dental Plan for Employee and his or her
eligible dependents for up to twenty-four (24) months.



· 
Reimbursement for (i) all costs to convert to an individual policy the basic
life insurance coverage on Employee’s life only, in such amount as in effect at
termination of employment, and (ii) the premiums necessary to continue such
converted coverage for up to twenty-four (24) months.  Reimbursement shall be
conditioned on Employee providing Verso Paper with satisfactory evidence that
the conversion costs and premiums have been incurred.



Additional Terms and Conditions:


· 
Verso Paper shall pay Employee an amount equal to the aggregate of any and all
federal, state and local income tax imposed on Employee resulting from the
benefits set forth above, as determined by Verso Paper in its sole and absolute
discretion.



· 
Benefit coverage/reimbursement is subject to early termination upon Employee’s
re-employment with comparable benefits available, as determined by Verso Paper
in its sole and absolute discretion.



· 
Verso Paper reserves the right to modify, revoke, suspend, terminate or change
any or all of its benefit plans, programs or policies, in whole or in part, at
any time and from time to time, and  with or without notice, provided that any
such change or modification is applicable to all similarly situated employees of
Verso Paper.



 
8

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT
TO
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT




This First Amendment to Confidentiality and Non-Competition Agreement (this
“Amendment”) is made and entered into as of December 31, 2008, by and between
Verso Paper Holdings LLC, a Delaware limited liability company (“Verso Paper”),
and Ricardo Moncada (“Employee”).


Introduction.  Verso Paper and Employee are parties to the Confidentiality and
Non-Competition Agreement dated as of January 1, 2008 (the “Agreement”).  Verso
Paper and Employee desire to modify certain terms of the Agreement as set forth
in this Amendment.  This Amendment is intended to be adopted in good faith
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Department of Treasury Regulations and other interpretive
guidance promulgated thereunder (collectively, “Section 409A”).  Based on the
foregoing, and in consideration of the mutual promises and covenants set forth
herein, Verso Paper and Employee hereby agree as follows:


1.           Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.


2.           Amendment to Section 6(a).  The second sentence of Section 6(a) is
hereby amended to add the phrase “Subject to Section 9(b),” to the beginning of
such sentence.


3.           Amendment to Section 6(b).  The first sentence of Section 6(b) is
hereby amended to add the phrase “Subject to Section 9(b),” to the beginning of
such sentence.  The last sentence of Section 6(b) is hereby amended to add the
phrase “, but in any event within the period required by Section 409A (as
defined below), such that it qualifies as a “short-term deferral” within the
meaning of Treasury Regulation Section 1.409A-1(b)(4)” to the end of such
sentence.


4.           Amendment to Section 6(c).  The first sentence of Section 6(c) is
hereby amended to add the phrase “Subject to Section 9(b),” to the beginning of
such sentence.  The last sentence of Section 6(c) is hereby amended and restated
in its entirety as follows:


“Verso Paper shall contribute on Employee’s behalf, on a date determined by
Verso Paper but in any event within the ninety (90) day period following the
date of Employee’s termination of employment, the value of his Lost Retirement
Benefits to the Verso Paper Deferred Compensation Plan in a lump sum payment.”


5.           Amendment to Section 9.  Section 9 is hereby amended and restated
in its entirety as follows:


“9.           Section 409A of the Code.


(a)           General.  The parties hereto acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code of 1986, as amended, and the Department of Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the date hereof
(“Section 409A”).  Notwithstanding any provision of this Agreement to the
contrary, in the event that Verso Paper determines that any amounts payable
hereunder will be immediately taxable to Employee under Section 409A, Verso
Paper and Employee shall cooperate in good faith to (i) adopt such amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that they mutually determine to be necessary
or appropriate to preserve the intended tax treatment of the benefits provided
by this Agreement, to preserve the economic benefits of this Agreement and to
avoid less favorable accounting or tax consequences for Verso Paper and/or (ii)
take such other actions as mutually determined to be necessary or appropriate to
exempt any amounts payable hereunder from Section 409A or to comply with the
requirements of Section 409A and thereby avoid the application of penalty taxes
thereunder.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from the Employee or any other individual to Verso Paper or any of its
affiliates, employees or agents.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Separation from Service under 409A.  Notwithstanding any provision
to the contrary in this Agreement:  (i) no amount shall be payable pursuant to
Section 6 unless the termination of Employee’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) if Employee is deemed at the time of
his separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the termination benefits to which Employee is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A), including, without limitation, any portion of the
additional compensation awarded pursuant to Section 6, is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of Employee’s termination benefits shall not be provided to Employee
prior to the earlier of (A) the expiration of the six-month period measured from
the date of Employee’s “separation from service” with Verso Paper (as such term
is defined in the Department of Treasury Regulations issued under Section 409A)
or (B) the date of Employee’s death; provided that upon the earlier of such
dates, all payments deferred pursuant to this Section 9(b)(ii) shall be paid in
a lump sum to Employee, and any remaining payments due under this Agreement
shall be paid as otherwise provided herein; (iii) the determination of whether
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by Verso
Paper in accordance with the terms of Section 409A and applicable guidance
thereunder (including, without limitation, Section 1.409A-1(i) of the Department
of Treasury Regulations and any successor provision thereto); (iv) for purposes
of Section 409A, Employee’s right to receive installment payments pursuant to
Section 6 shall be treated as a right to receive a series of separate and
distinct payments; and (v) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year.  The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.”


6.           Section References.  Unless otherwise indicated, all references in
this Amendment to designated “Sections” are to the designated Sections of the
Agreement.


7.           Continuing Effectiveness of Agreement.  Except as modified by the
foregoing, the terms and conditions of the Agreement shall remain unaffected and
shall continue in full force and effect after the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including
counterparts delivered by telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Any such counterpart
delivered by telecopy shall be effective as an original for all purposes.






[Signatures are on next page.]
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 
 

 
VERSO PAPER HOLDINGS LLC
               
 
By:
/s/ Michael A. Jackson        Michael A. Jackson       President and Chief
Executive Officer          

 
 
/s/ Ricardo Moncada     Ricardo Moncada        

 
 
4

--------------------------------------------------------------------------------

 
 